Citation Nr: 1231619	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-33 789	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar myofascial strain with L4-5 and L5-S1 herniation, from the initial grant of service connection.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for right knee anterior cruciate ligament syndrome, from the initial grant of service connection.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for left knee anterior cruciate ligament syndrome, from the initial grant of service connection.  

4.  Entitlement to an increase in the 10 percent evaluation assigned for bilateral plantar fasciitis.  

5.  Entitlement to an increase in the 10 percent evaluation assigned for Achilles tendonitis.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992 and from March 1998 to December 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the RO.  A hearing was held before the undersigned in May 2007, and in an August 2010 decision, the Board, in pertinent part, denied increased ratings for the Veteran's low back and bilateral knee disabilities.  Appeals regarding bilateral plantar fasciitis; Achilles tendonitis and entitlement to a total rating based on individual unemployability (TDIU) were remanded for additional development.  

The Veteran appealed the claims the Board denied to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 joint motion for remand (JMR), the Court vacated those Board decisions, and remanded them for compliance with the terms of the JMR.  The Board remanded the appeal for additional development in January 2012.  



FINDING OF FACT

On August 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


